Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Non-Final Office Action in response to communications received on 4/26/22.
Claims 1-20 are now pending and have been addressed below.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/22 and 5/11/22 have been considered by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,410,130 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in both applications are directed towards assessing similarity between two job description documents.
17/729939
US 11,410,130
receiving a first and a second job description document, wherein each of said first and second job description documents comprises sentences represented as a set of actions, an object corresponding to each action and a set of attributes corresponding to said object;
parsing said first and second job description documents to generate a first and a second set of an action-object-attribute triplet representation, wherein said first set of action-object-attribute triplet representation is associated with said first job description document and said
second set of action-object-attribute triplet representation is associated with said second job
description document;
calculating a similarity score between said first and second sets of action-object-attribute triplet representations; and
determining a degree of similarity between said first and said job description documents based on said similarity score, wherein the higher a value of said similarity score, the greater the degree of similarity between said first and second job description documents.

receiving, by a job description analyzer, a first and a second job description document, wherein each of said first and second job description documents comprises sentences represented as a set of actions, an object corresponding to each action and a set of attributes corresponding to said object, wherein said attributes correspond to characteristics or features of said object;
parsing, by said job description analyzer, said first and second job description documents to generate a first and a second set of an action-object-attribute triplet representation, wherein a sentence tokenizer of said job description analyzer identifies a list of sentences in each of said first and second job description documents using natural language processing, wherein a word tokenizer of said job description analyzer identifies an action-object-attribute triplet representation for each sentence using dictionaries, language taxonomies and natural language processing, wherein said first set of action-object-attribute triplet representation is associated with said first job description document and said second set of action-object-attribute triplet representation is associated with said second job description document; 
calculating, by said job description analyzer, a similarity score between said first and second sets of action-object-attribute triplet representations by hierarchically matching said first and second sets of action-object-attribute triplet representations across said first and second job description documents; and 
determining, by said job description analyzer, a degree of similarity between said first and said job description documents based on said similarity score, wherein the higher a value of said similarity score, the greater the degree of similarity between said first and second job description documents.
Claims 2-20 are similar to claims 2-20 of US 11,410,130
Claims 2-20 are similar to claims 2-20 of 17/729939



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1: Identifying Statutory Categories
In the instant case, claims 1-7 are directed to a method, Claims 8-14 are directed to a computer storage medium and Claims 15-20 are directed to a system. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Prong 1 Identifying a Judicial Exception
Under Step 2A, prong 1, Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 8 and 15 recite methods that receiving a first and a second job description document, wherein each of said first and second job description documents comprises sentences represented as a set of actions, an object corresponding to each action and a set of attributes corresponding to said object; parsing, said first and second job description documents to generate a first and a second set of an action-object-attribute triplet representation; and calculating, a similarity score between said first and second sets of action-object-attribute triplet representations and determining a degree of similarity between said first and second job description document
These limitations as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) and mathematical calculations, but for the recitation of generic computer components. That is, other than reciting the structural elements (such as a processor, memory, computer), the claims are directed to accessing similarity between two job description documents by receiving data, analyzing data (mathematical calculations) and providing a similarity score/degree of similarity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity and mathematical calculations, but for the recitation of generic computer components, the claim recites an abstract idea.	
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept receiving data, analyzing data (mathematical calculations) and providing a similarity score/degree of similarity. In particular, the claims only recites the additional element – a processor, memory, computer. The  processor, memory, computer, are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a processor, memory, computer merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claims are directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 	
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” to; receiving data, analyzing data (mathematical calculations) and providing a similarity score/degree of similarity . The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. The dependent claims are not significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). The claims are not patent eligible.	With respect to the a processor, memory, computer, these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Paragraph 0041-0042 details “processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus.” These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the computing device provides only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea.  Therefore the processor/device amounts to mere instructions to apply the exception. See MPEP 2106.05(f). 	Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. Further, claims to a system and computer-readable storage medium are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. 	Dependent claims 2-7, 9-14, and 16-20 add additional limitations, for example, calculating semantic similarity scores among actions of said first and second sets, calculating semantics similarity scores among objects and attributes of first and second sets; identifying assignments of actions/objects/attributes with highest semantic similarity scores; combining semantic similarity scores; receiving additional content to be added to first and second job but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 8 and 15. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05d. Thus, nothing in the claim adds significantly more to an abstract idea. The claims are ineligible.
Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

Examiner note:  Regarding Claims 8-14 directed to computer program product comprising computer readable storage medium, specification at [0036]-[0037] recites “The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”. Therefore, Claim 8-14 are directed towards statutory categories of invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7- 10, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 8,099,415 B2) I view of Zhang et al. (US 7,533,094 B2)

Regarding Claims 1, 8 and 15,  Luo discloses the method/medium/system for assessing similarity between two job description documents (Col 2 lines 1-5 accessing similarity between documents), the method comprising: 
Luo discloses receiving a first and a second job description document (Fig 3 # 302 job descriptions are retrieved from a variety of external sources, Col 6 lines 58-61), wherein each of said first and second job description documents comprises sentences represented as a set of actions (Col 7 lines 17-35, Col 12 lines 45-65 Table 4 shows job listing with description sentences including set of actions such as understanding customer needs, provide end to end solutions for diversified challenge), an object corresponding to each action (Col 12 lines 45-65 Table 4 expertise and desire to work with industrial data) and a set of attributes corresponding to said object (Col 13 lines 1-12 Table 4 attributes such as PhD in machine learning, AI etc. software development skills); 
Luo discloses parsing said first and second job description documents to generate a first and a second set of an action-object-attribute triplet representation (Fig 5 # 502-504 parse the text of the job description, Col 12 lines 1-5 job listing creates a vector of the words of the text pf the job listing, Col 12 lines 45-65, Col 13 lines 1-10 Table 4 showing job description with action/object and attributes, Col 13 lines 15-20, 48-59 The inter-source hash for job 1 was computed by combining company name, location and title (triple representation)), wherein said first set of action-object-attribute triplet representation is associated with said first job description document and said second set of action-object-attribute triplet representation is associated with said second job description document (Col 12 lines 1-5 job listing creates a vector of the words of the text of the job listing to determine the intersection of the vectors between two documents Col 13 lines 15-20, 48-60 The inter-source hash for job 1 was computed by combining company name, location and title (triple representation) Similarly, the inter-source hash is computed as follows. Hash("Yahoo"+"Sunnyvale, Calif."+"Technical Yahoo, Sr") "a78bdea0d1443bcfbaf0cb917e2c7f" (83) Because job 2 has the same hash key as job 1, job 2 appears to be a duplicate candidate for job 1);  and 
Luo discloses calculating by said job description analyzer hash values for each job description to do pair wise comparison (Fig 7 # 702-712, Col 13 lines 54-67, Col 14 lines 1-16) and a similarity measure such as Kullback-Leibler divergence is used to do pair-wise comparison to determine near-duplicates (Col 2 lines 47-51). However, Luo does not specifically teach calculating a similarity score between said first and second sets of action-object-attribute triplet representations 
Zhang teaches calculating, by said job description analyzer, a similarity score between said first and second sets of action-object-attribute triplet representations (Col 2 lines 51-67 To calculate similarity scores for pairs of items, the similarity system initializes a similarity score for each pair of objects and each pair of features., Col 3 lines 18-32 The similarity system may represent the similarity between pairs of objects in a similarity matrix S.sub.o and the similarity between pairs of features in a similarity matrix S.sub.f, where S.sub.o[i, j] indicates the similarity between object i and object j and where S.sub.f [i, j] indicates the similarity between feature i and feature j., Col 5 lines 25-34 create feature by object matrix to determine similarity, Col 5 lines 56-65, Col 1 lines 46-55 a document may be represented by a feature vector indicating keywords that the document contains.  A feature vector may have a dimension for each possible feature.  For example, if there are 50 predefined keywords, then the feature vector has a dimension of 50)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included calculating, by said processor, a similarity score between said first and second sets of action-object-attribute triplet representations, as disclosed by Zhang in the system disclosed by Luo, for the motivation of providing a method of determining similarity between items, objects and various features (Col 1 lines 8-10 Zhang) by determining similarity score for each object and feature (Col 2 lines 55-60 Zhang).
Luo does not teach determining a degree of similarity between said first and said job description documents based on said similarity score, wherein the higher a value of said similarity score, the greater the degree of similarity between said first and second job description documents
Zhang teaches determining, by said job description analyzer, a degree of similarity between said first and said job description documents based on said similarity score, wherein the higher a value of said similarity score, the greater the degree of similarity between said first and second job description documents( Col 2 lines 51-67 To calculate similarity scores for pairs of items, the similarity system initializes a similarity score for each pair of objects and each pair of features., Col 3 lines 18-32 The similarity system may represent the similarity between pairs of objects in a similarity matrix S.sub.o and the similarity between pairs of features in a similarity matrix S.sub.f, where S.sub.o[i, j] indicates the similarity between object i and object j and where S.sub.f [i, j] indicates the similarity between feature i and feature j., Col 5 lines 25-34 create feature by object matrix to determine similarity, Col 5 lines 56-65, Col 6 lines 30-37 similarity scores between one object and the other objects may be ordered from high to low so that objects highly similar to that one object are first in its list.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included determining, by said job description analyzer, a degree of similarity between said first and said job description documents based on said similarity score, wherein the higher a value of said similarity score, the greater the degree of similarity between said first and second job description documents, as disclosed by Zhang in the system disclosed by Luo, for the motivation of providing a method of determining similarity between items, objects and various features (Col 1 lines 8-10 Zhang) by determining similarity score for each object and feature (Col 2 lines 55-60 Zhang) and to create feature by object matrix to determine similarity (Col 5 lines 25-34 Zhang).

Regarding Claims 2, 9 and 16, Luo as modified by Zhang teaches the method as recited in claim 1 further comprising: 
Luo does not specifically teach calculating semantic similarity scores among actions of said first and second sets of action-object-attribute triplet representations amongst said first and second job description documents. 
Zhang teaches calculating semantic similarity scores among actions of said first and second sets of action-object-attribute triplet representations amongst said first and second job description documents (Col 2 lines 51-67 To calculate similarity scores for pairs of items, the similarity system initializes a similarity score for each pair of objects and each pair of features. The similarity system then iteratively calculates the similarity scores for each pair of objects based on the similar scores of the pairs of features calculated during a previous iteration and calculates the similarity scores for each pair of features based on the similarity scores of the pairs of objects calculated during a previous iteration. , Col 3 lines 18-32 The similarity system may represent the similarity between pairs of objects in a similarity matrix S.sub.o and the similarity between pairs of features in a similarity matrix S.sub.f, where S.sub.o[i, j] indicates the similarity between object i and object j and where S.sub.f [i, j] indicates the similarity between feature i and feature j., Col 5 lines 25-34 create feature by object matrix to determine similarity, Col 5 lines 56-65)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included calculating semantic similarity scores among actions of said first and second sets of action-object-attribute triplet representations amongst said first and second job description documents, as disclosed by Zhang in the system disclosed by Luo, for the motivation of providing a method of determining similarity between items, objects and various features (Col 1 lines 8-10 Zhang) by determining similarity score for each object and feature (Col 2 lines 55-60 Zhang).
 
Regarding Claims 3, 10 and 17, Luo as modified by Zhang teaches the method as recited in claim 2 further comprising: 
Luo does not specifically teach calculating semantic similarity scores among objects and attributes of said first and second sets of action-object-attribute triplet representations corresponding to matched actions amongst said first and second job description documents. 
Zhang teaches calculating semantic similarity scores among objects and attributes of said first and second sets of action-object-attribute triplet representations corresponding to matched actions amongst said first and second job description documents (Col 2 lines 51-67 To calculate similarity scores for pairs of items, the similarity system initializes a similarity score for each pair of objects and each pair of features. The similarity system then iteratively calculates the similarity scores for each pair of objects based on the similar scores of the pairs of features calculated during a previous iteration and calculates the similarity scores for each pair of features based on the similarity scores of the pairs of objects calculated during a previous iteration. , Col 3 lines 18-32 The similarity system may represent the similarity between pairs of objects in a similarity matrix S.sub.o and the similarity between pairs of features in a similarity matrix S.sub.f, where S.sub.o[i, j] indicates the similarity between object i and object j and where S.sub.f [i, j] indicates the similarity between feature i and feature j., Col 5 lines 25-34 create feature by object matrix to determine similarity, Col 5 lines 56-65)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included calculating semantic similarity scores among objects and attributes of said first and second sets of action-object-attribute triplet representations corresponding to matched actions amongst said first and second job description documents, as disclosed by Zhang in the system disclosed by Luo, for the motivation of providing a method of determining similarity between items, objects and various features (Col 1 lines 8-10 Zhang) by determining similarity score for each object and feature (Col 2 lines 55-60 Zhang) and to create feature by object matrix to determine similarity (Col 5 lines 25-34 Zhang)
 
Regarding Claims 7 and 14, Luo as modified by Zhang teaches the method as recited in claim 1 further comprising: 
Luo teaches receiving additional content to be added to said first and second job description documents (Col 6 lines 50-58 metadata for each job description is enriched); parsing said added content to generate further action-object-attribute triplet representations;  updating said first and second sets of action-object-attribute triplet representations with said further generated action-object-attribute triplet representations (Fig 5 # 502-504 parse the text of the job description, Col 12 lines 1-5 job listing creates a vector of the words of the text pf the job listing, Col 12 lines 45-65, Col 13 lines 1-10 Table 4 showing job description with action/object and attributes, Col 13 lines 49-59;  and 
Luo discloses calculating hash values for each job description to do pair wise comparison (Fig 7 # 702-712, Col 13 lines 54-67, Col 14 lines 1-16) and a similarity measure such as Kullback-Leibler divergence is used to do pair-wise comparison to determine near-duplicates (Col 2 lines 47-51). However, Luo does not specifically teach calculating said similarity score between said updated first and second sets of action-object-attribute triplet representations by hierarchically matching said updated first and second sets of action-object-attribute triplet representations across said first and second job description documents. 
Zhang teaches calculating said similarity score between said updated first and second sets of action-object-attribute triplet representations by hierarchically matching said updated first and second sets of action-object-attribute triplet representations across said first and second job description documents (Fig 2 # 201, 203 select next object/feature, Col 2 lines 51-67 To calculate similarity scores for pairs of items, the similarity system initializes a similarity score for each pair of objects and each pair of features., Col 3 lines 18-32 The similarity system may represent the similarity between pairs of objects in a similarity matrix S.sub.o and the similarity between pairs of features in a similarity matrix S.sub.f, where S.sub.o[i, j] indicates the similarity between object i and object j and where S.sub.f [i, j] indicates the similarity between feature i and feature j., Col 5 lines 25-34 create feature by object matrix to determine similarity, Col 5 lines 56-65)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included calculating said similarity score between said updated first and second sets of action-object-attribute triplet representations by hierarchically matching said updated first and second sets of action-object-attribute triplet representations across said first and second job description documents, as disclosed by Zhang in the system disclosed by Luo, for the motivation of providing a method of determining similarity between items, objects and various features (Col 1 lines 8-10 Zhang) by determining similarity score for each object and feature (Col 2 lines 55-60 Zhang) and to create feature by object matrix to determine similarity (Col 5 lines 25-34 Zhang)

Claims 4-6, 11-13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 8,099,415 B2) in view of Zhang et al. (US 7,533,094 B2) as applied to claim 3, further in view of Buhrmann et al. (US 2016/0232160 A1)

Regarding Claims 4, 11 and 18, Luo as modified by Zhang teaches the method as recited in claim 3 further comprising:
Luo/Zhang do not teach following limitations identifying assignments of actions with highest semantic similarity scores amongst said first and second job description documents; identifying assignments of objects with highest semantic similarity scores amongst said first and second job description documents corresponding to matching pairs of actions; and. Zhang, however teaches identifying assignments of objects with similarity scores (Col 3 lines 27-32); identifying assignments of attributes amongst said first and second job description documents corresponding to matching pairs of objects (Col 2 lines 55-28 mapping from each object to its feature/attribute) and determining maximum similarity/dissimilarity (Col 2 lines 56-67)
Buhrmann teaches identifying assignments of actions with highest semantic similarity scores amongst said first and second job description documents (Fig 12 # 676 high quality action in job listing, [0042] obtaining higher order semantic concept comparison as related to Abstract Semantic Analysis of Natural Language Text Using the Notion of Higher Order Conceptual Knowledge bases., [0136]);  identifying assignments of objects with highest semantic similarity scores amongst said first and second job description documents corresponding to matching pairs of actions ([0046] an arbitrary input text may be compared with the concept map of each sample text within a corpus to produce a conceptual relevance score defining the conceptual relationship between the input text and any corpus text, [0136]);  and identifying assignments of attributes amongst said first and second job description documents corresponding to matching pairs of objects (Fig 6 # 382-388 attributes that are similar, [0056] Upon reviewing these dynamic universal descriptions of the attributes, [0136] Given a query document (e.g., job description), the similarity of the facts in the particular embodiment's knowledge base and the query document can be valued and represented a list of ordered pairs of the form (fact, relevancies).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included identifying assignments of actions with highest semantic similarity scores amongst said first and second job description documents; identifying assignments of objects with highest semantic similarity scores amongst said first and second job description documents corresponding to matching pairs of actions; as disclosed by Buhrmann in the system disclosed by Luo/Zhang, for the motivation of providing a method for the determination of a relatedness metric of an information source, for example the text of a document, to an ontologized lexicographic knowledge base in order to produce a conceptual representation of the document which then is used to determine its meaning within the context of an arbitrary and/or predefined corpus.([0013] Buhrmann) 
 
Regarding Claims 5, 12 and 19, Luo as modified by Zhang/Buhrmann teaches the method as recited in claim 4 further comprising: 
 Luo does not specifically teach hierarchically combining semantic similarity scores of identified assignments of objects and attributes to generate one matching score per pair of actions in said first and second job description documents. 
Zhang teaches hierarchically combining semantic similarity scores of identified assignments of objects and attributes to generate one matching score per pair of actions in said first and second job description documents (Col 3 lines 40-68, Col 8 lines 10-25 In block 308, the component combines the initial similarity scores and the diagonal adjustments similarity scores to give the similarity score (matching score) for the objects for the current iteration.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included hierarchically combining semantic similarity scores of identified assignments of objects and attributes to generate one matching score per pair of actions in said first and second job description documents, as disclosed by Zhang in the system disclosed by Luo, for the motivation of providing a method of determining similarity between items, objects and various features (Col 1 lines 8-10 Zhang) by determining similarity score for each object and feature (Col 2 lines 55-60 Zhang) and combining the initial similarity scores and the diagonal adjustments similarity scores to give the similarity score for the objects (Col 6 lines 12-15 Zhang)

 
Regarding Claims 6, 13 and 20, Luo as modified by Zhang/Buhrmann teaches the method as recited in claim 5 further comprising: 
Luo does not teach combining said matching scores corresponding to all matching action pairs to create one document similarity score for said first and second job description documents. 
Zhang teaches combining said matching scores corresponding to all matching action pairs to create one document similarity score for said first and second job description documents. (Col 3 lines 40-68, Col 6 lines 13-20, Col 8 lines 10-25 In block 308, the component combines the initial similarity scores and the diagonal adjustments similarity scores to give the similarity score for the objects for the current iteration.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included combining said matching scores corresponding to all matching action pairs to create one document similarity score for said first and second job description documents, as disclosed by Zhang in the system disclosed by Luo, for the motivation of providing a method of determining similarity between items, objects and various features (Col 1 lines 8-10 Zhang) by determining similarity score for each object and feature (Col 2 lines 55-60 Zhang) and combining the initial similarity scores and the diagonal adjustments similarity scores to give the similarity score for the objects (Col 6 lines 12-15 Zhang)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Canright et al. (US 2007/0185871) disclose analyzing at least two of the set of documents with at least a portion of a similarity graph constructed among the set of documents and analyzing the at least two of the set of documents with the at least a portion of the similarity graph.
Brdiczka et al. (US 8,612,457 B2) discloses comparing documents based on different document-similarity calculation methods using adaptive weighting
Cranfill et al. (US 9,355,151 B1) discloses assessing similarity between two non-standardized data set
CN105786781A discloses job description text similarity calculation based on model.
CN101079026A discloses text similarity and similarity calculation method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629